IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT NASHVILLE               FILED
                                JUNE 1997 SESSION
                                                             August 15, 1997

                                                           Cecil W. Crowson
                                                          Appellate Court Clerk
DANNY JOE COLE,                      )
                                     )
                   APPELLANT,        )
                                     )     No. 01-C-01-9608-CR-00333
                                     )
                                     )     Davidson County
v.                                   )
                                     )     J. Randall Wyatt, Jr., Judge
                                     )
                                     )     (Habeas Corpus)
RICKY BELL, Warden,                  )
                                     )
                   APPELLEE.         )



FOR THE APPELLANT:                         FOR THE APPELLEE:

Geoffrey Coston                            John Knox Walkup
Attorney at Law                            Attorney General & Reporter
2813 West End Avenue                       500 Charlotte Avenue
Nashville, TN 37203                        Nashville, TN 37243-0497

                                           Daryl J. Brand
                                           Assistant Attorney General
                                           450 James Robertson Parkway
                                           Nashville, TN 37243-0493

                                           Victor S. Johnson, III
                                           District Attorney General
                                           Washington Square, Suite 500
                                           222 Second Avenue, North
                                           Nashville, TN 37201-1649

                                           Katrin N. Miller
                                           Assistant District Attorney General
                                           Washington Square, Suite 500
                                           222 Second Avenue, North
                                           Nashville, TN 37201-1649




OPINION FILED:________________________________


AFFIRMED PURSUANT TO RULE 20


Joe B. Jones, Presiding Judge
                                  OPINION


      The appellant, Danny Joe Cole (petitioner), appeals as of right from a judgment of

the trial court dismissing his suit for the writ of habeas corpus. While the trial court

addressed the merits of the grounds set forth in the petition, the court concluded the

judgment was at best voidable, not void, and the remedy of habeas corpus was not

available to the petitioner to attack the sentences previously imposed. In this Court, the

petitioner contends the Tennessee Criminal Sentencing Reform Act of 1989 violates Article

II, Section 2, the Separation of Powers Clause, of the Tennessee Constitution; and the Act

is inconsistent with the determinate sentencing provisions contained in the Act.

      After a thorough review of the record, the briefs submitted by the parties, and the

law governing the issues presented for review, it is the opinion of this Court that the

judgment of the trial court should be affirmed pursuant to Rule 20, Rules of the Tennessee

Court of Criminal Appeals.




                                  _____________________________________________
                                         JOE B. JONES, PRESIDING JUDGE



CONCUR:



______________________________________
      WILLIAM M. BARKER, JUDGE



______________________________________
     THOMAS T. WOODALL, JUDGE




                                            1